Citation Nr: 1502609	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-03 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  She claims that the Veteran was exposed to herbicides in service and died as a result of melanoma/astrocytoma.  

In February 2012, the appellant requested a Travel Board hearing on her substantive appeal (SA).  Her Travel Board hearing was scheduled for November 19, 2014, but she contacted VA in October 2014 to cancel the hearing.  The appellant further indicated that she was unable to attend her Travel Board hearing because she was providing immediate care for her terminally ill brother.  She requested however, to be rescheduled for a videoconference hearing or Travel Board hearing, whichever was earliest.  The appellant has a right to the hearing on request.  38 U.S.C.A. § 7107(b) (West. 2014); 38 C.F.R. §§ 20.700(a)(c)(e), 20.705 (2014).




Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing or videoconference hearing for the appellant at the RO, whichever can be scheduled earliest.  She should be notified of the date and the time of the hearing. 38 C.F.R. § 20.704(b) (2014).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

